Citation Nr: 1634028	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-39 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo, to include Meniere's disease, and to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 21, 2007, and in excess of 10 percent on or after February 26, 2013.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1968 to August 1972.  He served in the Republic of Vietnam from July 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied service connection for congestive heart failure and vertigo.  In addition, the RO granted service connection for bilateral hearing loss and tinnitus and assigned separate 10 percent evaluations effective from September 21, 2007.  

In an August 2009 rating decision, the RO determined that there was clear and unmistakable error in the May 2008 rating decision and reduced the initial rating assigned for bilateral hearing loss from 10 percent to a noncompensable rating effective from September 21, 2007.  The Board notes that the rating reduction did not result in a reduction of the Veteran's overall level of compensation, as he remained in receipt of a 60 percent combined evaluation both before and after the August 2009 rating decision.  Under these circumstances, compliance with the pre-reduction procedural requirements delineated in 38 C.F.R. § 3.105(e) was not required.  

The RO subsequently issued a supplemental statement of the case in March 2013 and increased the evaluation assigned for the Veteran's bilateral hearing loss to 10 percent effective from February 26, 2013.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that proceeding is associated with the record  

During the pendency of the appeal, the Veteran reported that he is unemployed, in part, due to his service-connected bilateral hearing loss.  See June 2016 Board hearing transcript, at 34.  As such, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

The Board notes that the Veteran filed a notice of disagreement with the May 2008 rating decision denying service connection for depression.  However, in an August 2009 rating decision, the RO granted service connection for depression.  The AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issue is no longer on appeal, and no further consideration is necessary. 

The Board also recognizes that the Veteran attempted to raise the issue of entitlement to service connection for a sleep disorder.  See June 2016 Board hearing transcript, at 28.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The issues of entitlement to service connection for a disability manifested by vertigo, a heart disorder, an increased initial evaluation for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204 (2015).   

During the June 2016 hearing, the Veteran withdrew his appeal as to the issue of entitlement to an increased evaluation for his service-connected tinnitus.  See Board hearing transcript, at 3.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.  


REMAND

Regarding the claim for an increased initial evaluation for hearing loss, remand is required to obtain a VA examination.  During the June 2016 hearing, the Veteran and his spouse testified that his hearing loss disability has increased in severity since his February 2013 VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the VA examinations of record do not adequately address whether the Veteran's symptoms of dizziness, instability, and vertigo are manifestations of his bilateral hearing loss.  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the claim for service connection for a heart disorder, the Board notes that the March 2013 statement of the case indicated that the Veteran would be scheduled for a VA examination.  However, to date, no examination has been scheduled.  The Veteran has contended that his current heart disorder is due to Agent Orange exposure.  See June 2016 Board hearing transcript, at 17.  The Veteran's service personnel records reflect that he served in combat operations in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

The post-service medical evidence shows numerous diagnoses of non-ischemic congestive heart failure.  See, e.g., April 2011 private medical record; September 2011 and October 2012 VA cardiology notes.  Furthermore, the Veteran has contended that his current heart disorder is secondary to his service-connected PTSD.  See, e.g., February 2004 statement in support of claim; Board hearing transcript, 21-22.  Additionally, the Veteran indicated that he participated in a Vietnam Era twin study that reportedly showed an association between psychiatric disorders and heart disorders.  Therefore, remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Moreover, the Board notes that an April 2003 VA stress myocardial perfusion study showed a moderate sized inferior wall infarct, minimal peri-infarct ischemia, and inferior wall hypokinesis.  Subsequently, in August 2007, a VA cardiology record noted an assessment of left ventricular systolic dysfunction.  The record further noted that the possibility of ischemic heart disease was considered, but was less likely due to the Veteran's diffuse global hyperkinesia.  Therefore, the Board finds that clarification is needed to determine whether the Veteran has a diagnosis of ischemic heart disease.  

Regarding the claim for service connection for a disorder manifested by vertigo, the Board notes that the Veteran has not been afforded a VA examination.  The Veteran contends that his symptoms of vertigo, instability, and dizziness are attributable to Meniere's disease that resulted from in-service acoustic trauma.  See June 2016 Board hearing transcript, at 36.  The Veteran has also contended that his vertigo is secondary to his service-connected hearing loss and tinnitus.  

In an April 2008 otolaryngology note, a VA physician reported that the Veteran's intermittent instability was likely multifactorial and related to both medical comorbidities, as well as a history of a blast injury.  Subsequent VA medical records noted diagnoses of episodic dizziness of an unclear etiology.  In April 2011, a VA medical record noted that the Veteran's private physician, Dr. M.P. (initials used to protect privacy), diagnosed benign paroxysmal positional vertigo in October 2009.  Thereafter, the Veteran's VA medical records attributed the Veteran's symptoms to Meniere's disease, apparently based on the diagnosis provided by Dr. M.P.  See, e.g., January 2013 VA primary care note. 

Initially, the Board notes that the October 2009 medical record from Dr. M.P. is not currently associated with the claims file.  However, in March 2009, Dr. M.P. reported that the Veteran had undergone exhaustive evaluations to attempt to delineate the etiology of his paroxysmal episodes of transient vertigo.  He noted that a 2007 electronystagmogram demonstrated a reduced right ear vestibular response.  However, a November 2008 study demonstrated a borderline statistically significant deficit on the opposite side.  Moreover, audiometric results were consistent with symmetric sensorineural hearing loss and neuro-radiographic studies showed no evidence of internal auditory canal or cerebellopontine angle pathology.  In April 2009, Dr. M.P. reported that otoneurology examination of the Veteran was unremarkable.  Given the unclear nature of the Veteran's current diagnosis and the suggested nexus between his symptoms and military service, the Board finds that a VA examination is needed.  See McLendon, 20 Vet. App. at 81.  

Furthermore, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop the issue of TDIU in accordance with Rice, 22 Vet. App. at 447.  The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the Veteran's claim for a higher initial rating for bilateral hearing loss.  

Lastly, the Board notes that the most recent VA medical records currently associated with the claims file are dated in March 2013.  Additionally, the Veteran's VA medical records suggest that he receives ongoing private medical treatment for his vertigo disorder.  Therefore, the AOJ should obtain any outstanding VA and private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, heart disorder, and vertigo.  A specific request should be made for authorization to obtain records pertaining to his treatment for vertigo from Dr. M.P. dated from April 2009 to the present.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Cincinnati VAMC dated from March 2013 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran is presumed to have been exposed to herbicide during service, to include Agent Orange.  

The examiner should identify any heart disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.

For each diagnosis identified other than ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or permanently aggravated by the Veteran's service-connected PTSD.  

In rendering his or her opinion, the examiner should address the Veteran's statements regarding his participation in a Vietnam Era twin study that reportedly showed an association between PTSD and heart disorders. See, e.g., February 2004 and September 2007 statements in support of claim; June 2016 Board hearing transcript.
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his daily activities.

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected bilateral hearing loss, including the frequency, severity, and duration of such symptomatology.  He or she should specifically indicate whether the Veteran's reported symptoms of vertigo or dizziness are manifestations of his service-connected bilateral hearing loss.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vertigo disorder that may be present, to include Meniere's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify any vertigo disorders that have been present during the appeal period.    

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, to include noise exposure therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following: 1) the April 2004 and July 2004 VA medical records that noted the Veteran reported symptoms of dizziness; 2) the November 2007 VA audiology consultation that noted an assessment of unsteadiness with markedly abnormal ENG; 3) the April 2008 VA medical record that noted that the Veteran's intermittent instability was likely related to medical comorbidities, as well as a history of a blast injury; 4) the August 2008 VA Videonystagmography findings that suggested a peripheral or central vestibular pathology for the Veteran's unsteadiness and dizziness; 5) the March 2009 and April 2009 private medical evaluations from Dr. M.P.; 6) the April 2011 VA Medical record that noted an assessment of Meniere's disease; and 7) the Veteran's June 2016 hearing testimony.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


